Citation Nr: 1138372	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel
INTRODUCTION

The Veteran had active military service from February 1968 to January 1970.  He died in July 1977, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The rating decision reopened and then denied the appellant's claim.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished. 

2.  The appellant's claim for service connection for the cause of the Veteran's death was denied in December 1977.  She did not appeal that decision.  

3.  The evidence received since the December 1977 decision is not cumulative or redundant of evidence previously considered and relates to an unestablished fact necessary to substantiate the claim.  

4.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicides.  

5.  The Veteran died in July 1977.  His death certificate lists the immediate cause of death as natural causes.  

6.  The evidence shows that the Veteran was diagnosed with acute myelomonocytic leukemia (AML) seven months prior to his death.  

7.  At the time of the Veteran's death, he was not service-connected for any disability.

8.  The cause of the Veteran's death developed years after service and was not related to his military service, including herbicide exposure.


CONCLUSIONS OF LAW

1.  The December 1977 decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2010).   

2.  New and material evidence has been received since the December 1977 rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  In particular, notice should include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice. 

In this case, the RO did provide the appellant with notice in March 2008 prior to the initial decision on the claim in July 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

The Board acknowledges that the March 2008 letter did not inform the appellant of what constituted new and material evidence.  Nor did it inform her of why her claim was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, this notice deficiency does not prejudice the appellant because the Board is reopening her claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Moreover, RO informed the appellant in the March 2008 notice letter about the information and evidence that is necessary to substantiate her claim.  Specifically, the letter stated that the evidence must show that the Veteran died in service or that service-connected conditions caused or contributed to his death.  The March 2008 letter also notified the appellant that the Veteran had no service-connected disabilities. 

The Board does observe that the March 2008 letter did not inform the appellant of what the evidence must show to substantiate a dependency and indemnity compensation (DIC) claim based on a disorder not yet service-connected.  However, the Board finds that the appellant has not been prejudiced by such a deficiency.  During the course of this appeal, the appellant and her representative were provided numerous procedural documents (e.g., a rating decision and cover letter, a statement of the case, and a supplemental statement of the case) indicating that the Veteran had no service-connected disabilities, setting out the applicable law, summarizing the evidence, and discussing VA's reasons for denying the claim.  Indeed, the April 2009 statement of the case (SOC) specifically noted that the Veteran's cause of death was listed as natural causes, but that new and material evidence showed that the Veteran died from acute myelomonocytic leukemia (AML) complicated by pulmonary infarction, pneumonia, and pericardial effusion.  The SOC explained that service connection had not been established for AML, that AML was not a presumptive condition for herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309, and that there was no evidence that the Veteran's AML was directly (as opposed to presumptively) caused by herbicide exposure.  

The appellant and her representative have also expressed an understanding of the principles involved, inasmuch as they have gathered evidence to support the claim and have advanced supportive argument.  In particular, the appellant has asserted that the Veteran's AML may have been caused by underlying chronic lymphocytic leukemia (CLL) and that his death should be service-connected under the newly amended list of presumptive conditions for herbicide exposure in the Republic of Vietnam.  Such allegations clearly demonstrate the appellant's understanding that the Veteran was not service-connected for AML and that presumptive service connection exists for certain disabilities.  Thus, the appellant had actual knowledge of the information needed to substantiate her claim, and a reasonable person could be expected to understand from the notice what was needed.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error). Accordingly, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision. 

It is also noted that remanding this case to the RO for further notice development would be an essentially redundant exercise and would result only in additional delay with no benefit to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Simply stated, as the appellant is found to be clearly aware of what she needs to present in order to prevail in this claim, there is no reason to provide the appellant with additional notice regarding information she already knows. 

Moreover, the Board notes that appellant and her representative have not alleged any prejudice as a result of the notification, nor has any been shown.  See Shinseki v. Sanders 29 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Thus, although the March 2008 letter did not specifically identify what was needed to substantiate a claim for DIC based on a condition not yet service-connected, the Board finds that appellant was not prejudiced.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In addition, the March 2008 letter informed the appellant of the division of responsibilities in obtaining the evidence to substantiate her claim.  She was not provided with notice of the type of evidence necessary to establish disability rating or an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate notice provided to the appellant on these elements, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In that regard, the Board concludes below that service connection is not warranted for the cause of the Veteran's death, and thus, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot. 

In addition, the Board finds that the duty to assist provisions of the VCAA have been met with respect to the issue on appeal.  All available service treatment records (STRs) have been obtained and associated with the claims folder.  Further, all relevant treatment records adequately identified by the appellant have been procured and associated with his claims file.  A copy of the Veteran's death certificate has also been obtained and associated with the claims file.  

In response to a request from the RO, the appellant submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. J. C. (initials used to protect the Veteran's privacy), the physician who treated the Veteran for AML in 1977.  The RO attempted to obtain records from Dr. J. C., but he provided a negative response and indicated that the RO should attempt to obtain records from a private hospital's record room.  In September 2010, the RO sent the appellant another VA Form 21-4142 to her address of record so that she could authorize VA to attempt to obtain records from that hospital.  However, the appellant did not return the release form, and as a result, the RO did not have the authority to attempt to obtain the records.  

The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. . . [the Veteran] and his counsel are expected to cooperate in the efforts to adjudicate his claim.  Their failure to do so would subject them to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board finds that a remand to attempt to secure another VA Form 21-4142 is not necessary, as the appellant did not respond to the letter issued in September 2010.  

The Board does acknowledge that a medical opinion has not been obtained in connection with the appellant's claim.   Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability. 38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, a VA medical opinion is unnecessary to decide the claim for service connection for the cause of the Veteran's death because such an opinion would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have had AML or any other form of leukemia in service or for many years thereafter.  The record contains no probative evidence that demonstrates otherwise, and thus, there was not disease or injury in service to which a subsequent diagnosis could be related.  Moreover, despite being presumed to have had had herbicide exposure, there is no indication that the Veteran's AML may have been related to such exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Indeed, as will be discussed below, the only evidence even suggesting such a relationship is the appellant's statements, which are not considered competent.  Although she did submit some articles, that evidence does not indicate or even suggest that AML could result from or otherwise be related to herbicide exposure.  Therefore, the Board finds that a VA examination is unnecessary to decide the claim for service connection. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57   (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease). 

VA has further assisted the appellant and her representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the appellant's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case. 

II.  Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600 -42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA regulations require that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit has further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied. Haas v. Nicholson, 20 Vet. App. 257   (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Notwithstanding any other provision of law, for claims filed after June 9, 1998, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from an injury or disease attributable to the use of tobacco products by the veteran during the veteran's service. 38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2010).  This provision of law does not preclude the establishment of service connection for a disability or death from a disease or injury which is otherwise shown to have been incurred or aggravated in military service, naval, or air service or which became manifest to a requisite degree of disability during any applicable presumptive period. 38 U.S.C.A. § 1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2010). 

In December 1977, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  Specifically, the December 1977 rating decision denied the appellant's claim because there was no evidence of complaints, treatment, or findings referable to the cause of death in service or within a presumptive period following service.  The appellant was notified of the decision, but she did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2010).  

The RO later determined in its July 2008 rating decision that new and material evidence was presented to reopen the claim for service connection for the cause of the Veteran's death.  However, that decision is not binding on the Board.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  However, this presumption only applies with regard to whether the evidence is sufficient to reopen the claim.  

Since the December 1977 rating decision, additional evidence has been submitted, which includes a September 1977 letter (received in December 2007) from Dr. J. C. indicating that the Veteran was hospitalized for AML from January 1977 to April 1977 and again from May 1977 until his death in July 1977.  Dr. J.C. stated that that the Veteran's AML was further complicated by a pulmonary infarction, pneumonia, and pericardial effusion.  There are also statements and Internet articles submitted by the appellant.  All of this evidence is new, in that it had not been submitted to VA prior to the December 1977 rating decision.  

Moreover, the September 1977 letter from Dr. J. C., which was received by VA in December 2007, is also material to the appellant's claim because it shows that the Veteran was hospitalized for AML and its complications when he died.  Such evidence provides clarification as to the cause of his death, as the death certificate did not provide space for the physician to list specific causes of death other than natural causes. 38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108.  

The Board finds that there is no prejudice to the appellant by the Board proceeding to address the merits of this claim in this decision.  As discussed above, VA has already met all notice and assistance obligations to the appellant.  Moreover, the appellant has been offered the opportunity to submit evidence and argument on the merits of the issue on appeal, and has done so. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A certificate of death shows that the Veteran died in July 1977.  The physician on staff that attended the Veteran certified that "traumatic injury or poisoning [did not] play any part in causing death, and that death did not occur in any unusual manner and was due entirely to NATURAL CAUSES [sic]."  No specific cause of death was listed on the Veteran's death certificate because no space was provided for the physician to do so.  

Subsequently, VA received a record from Dr. S., who noted in May 1977 that the Veteran had AML.  Dr. J. C. stated that the Veteran was diagnosed with AML in January 1977 and indicated that he was "completely unable to perform his duties as a school teacher" until his death in July 1977.  Dr. J. C. also noted that the Veteran was hospitalized from May 11, 1977, until his death on July 27, 1977.  His primary diagnosis was AML, complicated by a pulmonary infarction, pneumonia, and pericardial effusion.  He was attended by a visiting nurse during his brief stays at home.  

Although the death certificate does not list AML as a cause of death, the certificate did not ask, or provide space for a physician to list a cause of death other than natural causes.  The letter from Dr. J. C. shows that the Veteran was hospitalized for AML and its complications at the time of his death, and thus, it is considered to be the cause of his death in the absence of a specific cause of death on his death certificate.  

The Veteran's DD Form 214 shows that he received a Vietnam Service Medal.  His personnel records confirm that he served in Vietnam from January 1969 to August 1969.  Therefore, the Veteran had verified active service in the Republic of Vietnam during the Vietnam Era, and thus, is presumed to have been exposed to herbicide agents, including Agent Orange, during such service. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  At the time of his death, the Veteran had no service-connected disabilities. 

The appellant has contended that the Veteran may have had chronic lymphocytic leukemia (CLL), which then became AML, and as a result, she is entitled to presumptive service connection for the cause of the Veteran's death under 38 C.F.R. § 3.309(e), because CLL is a disease associated with herbicide exposure.  In her May 2009 substantive appeal, she argued that the RO failed to obtain pathology reports from a private hospital to determine whether the Veteran had CLL or if he had CLL that then became AML.  However, the Board notes that, in September 2010, the RO attempted to secure an authorization from the appellant for the records from the hospital's records room, but the appellant did not return the form.  Thus, the RO was unable to request such records.

With regard to presumptive service connection for the cause of the Veteran's death, AML is not on the list of diseases that VA has associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  Therefore, service connection for the cause of the Veteran's death from AML is not warranted on a presumptive basis, and the Board must instead determine whether direct service connection is warranted.  

The Board has also considered the statements by the appellant that the Veteran may have had CLL, but finds that she is not competent to render such an opinion.  This claim turns on a medical matter, i.e. whether the Veteran had CLL as well as AML, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Absent evidence of the requisite training, credentials, or expertise on the part of the appellant, her lay opinion regarding what type(s) of leukemia the Veteran had does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996).  Further, the medical evidence of record does not show a diagnosis of CLL.  There is simply no competent evidence showing that the Veteran had CLL.  

In addition, the claims file contains no probative evidence that the Veteran's AML was caused by exposure to herbicides, to include Agent Orange, or otherwise originated during the Veteran's period of active service.   The Board finds that the Veteran did not have AML that was causally or etiologically related to his military service.  The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of such a disorder.  He was not diagnosed with AML until January 1977, which was approximately seven years after his separation from service.  Therefore, the Board finds that AML did not manifest in service or for several years thereafter.  

The Board acknowledges that the appellant submitted articles from the Internet.  She submitted an article titled "Acute myelomonocytic leukemia," which generally discussed the risk factors, symptoms, and available treatments for AML.  She also submitted an article titled, "Chronic Lymphocytic Leukemia," which generally described the causes, risk factors, symptoms, and treatments for CLL.  Neither of these articles discusses a relationship between AML and exposure to herbicides or CLL and a relationship to AML.  Thus, they do not pertain to the appellant's assertions.  Furthermore, the evidence is general in nature.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.") see also Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Therefore, the Board finds that the medical literature is of little probative value in this case.  Id.  

In summary, the record does not contain any competent evidence that supports the appellant's claim on a presumptive or direct basis.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened, and to this extent only, the appeal is granted. 

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


